Citation Nr: 1143522	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973, and from October 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

While the Veteran requested a Board hearing pursuant to his formal appeal (VA Form 9) dated January 15, 2008, he withdrew his hearing request in a signed statement dated March 1, 2008.


FINDING OF FACT

Hypertension was manifest to a degree of 10 percent or more within one year of separation.


CONCLUSION OF LAW

Hypertension is presumed to have been incurred during the Veteran's period of active service from October 2003 to July 2004.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's claim for service connection for hypertension is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II.  Service Connection

In this case, the Veteran claimed that his current diagnosis of hypertension is etiologically-related to his period of active service.

To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011), the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  A 10 percent rating is defined as diastolic pressure predominately 100 or more, or; systolic pressure predominately 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.

Turning to the Veteran's most recent period of active duty, there is no evidence of record documenting a diagnosis of hypertension, or treatment thereof.  In a service treatment report dated October 2005, apparently associated with a period of reserve or National Guard service, the Veteran noted that he was diagnosed with high blood pressure.

Within one year following his period of active duty, blood pressure readings were 140/100, 150/84, 130/90, and 172/98.  See VA outpatient cumulative report, June 27, 2006.  Thereafter, systolic readings range from 132-160, and diastolic readings ranged from 82-100.  Of the 11 post-service blood pressure readings of record, seven have either a systolic reading of 160 or higher, a diastolic reading of 100, or both.  Therefore, affording the Veteran all reasonable doubt, the Board finds that the  that a majority of the Veteran's blood pressure readings within a year of discharge from service reflect that his hypertension was consistent within a degree of 10 percent as provided for under 38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veteran was afforded a VA examination to address the etiology of his hypertension in March 2006.  At that time, the Veteran reported a diagnosis of hypertension during a general medical examination in 2004, when he returned from Kuwait.  Though he was unable to recall whether he was prescribed hypertension medication at that time, he confirmed that he was prescribed blood pressure medication (Felodipine) through VA, which has helped to lower his readings.  Blood pressure readings during the examination were 160/100, 160/98, and 152/92.  The examiner confirmed the diagnosis of hypertension, however an opinion as to the etiology of this disorder was not provided.  See VA examination report, March 2006.

As to statements in support of the Veteran's claim within the record, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  In this case, the Veteran can attest to factual matters of which he had first-hand knowledge, such as an increase in blood pressure readings which required medication for control.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, while he has not been shown to be competent to establish an etiological nexus between his claimed disorder and his period of active duty (see Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992)), the Board has taken note of his contentions with regard to his symptomatology during his period of service and thereafter.

Because the Veteran's blood pressure has required regular maintenance to control, and because elevated readings within one year of separation reflect systolic readings to172 and diastolic readings to 100, evidence of record demonstrates that the Veteran suffered from hypertension to a degree of 10 percent within the presumptive period for this disability.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for hypertension is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for hypertension is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


